DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT


                       CROWN ROOFING, LLC,

                              Appellant,

                                   v.

                   JASPER CONTRACTORS, INC.,

                               Appellee.


                            No. 2D20-1777



                          September 1, 2021


Appeal from the Circuit Court for Lee County; Keith R. Kyle, Judge.

Jason L. Gunter and Conor P. Foley of Jason L. Gunter, P.A., Ft.
Myers, for Appellant.

Jeremy M. Paul of Orr / Cook, Jacksonville, for Appellee.


PER CURIAM.

     Affirmed.

NORTHCUTT, LaROSE, and KHOUZAM, JJ., Concur.


Opinion subject to revision prior to official publication.